Robinson, J.
This is an action by respondent to-recover damages alleged to have been caused by the fault of the appellant. The plaintiff herein received *551the injuries sued for, at the same time and place and from the same source, that the husband of the plaintiff in the case of Annie Gannon v. The Laclede Gas Light Company, received the shock that resulted in his death. The plaintiffs in both cases recovered judgments against the defendant, and when the cases reached this court on appeal, a stipulation was filed herein agreeing that the facts and law arising in this ■case are substantially identical with the questions of fact and law presented by the record in that, with the further agreement to submit this cause on the record as filed, in connection with the briefs and arguments filed in the Gannon case. We have examined the record in this and the Gannon cáse, and find that the material facts of each are substantially the same, and that the questions of law presented in both are identical, hence affirm the judgment of the circuit court rendered in this case, upon the authority and for the reasons given in the case of Gannon v. The Laclede Gas Light Company, appearing on page 502 of this volume.
Gantt, C. J., Burgess and Williams, JJ., concur. Sherwood, Brace and Marshall, JJ., dissenting.